Case 1:20-cr-00372-KMW Document 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

—- a oe a a ee oe eee es x
UNITED STATES OF AMERICA
-against
LAZETT FISHER,
Defendant.
aoe x

 

Filed 01/06/21 Page 1of1

 

 

UShC SANY
DOCUMENT
| \. ECTRONICALLY FILED ||

 

CH,
- VELED: u Ie far\
ORDER
20 CR 372 (KMW)

The Court will hold a teleconference in the above-captioned case on Monday, January 11,

2021, at 12:00 p.m. To join the teleconference, the parties should dial 888-363-4749, and enter

access code 1613818.
SO ORDERED.

Dated: New York, New York
January 6, 2021

4

Icatre ne. Uh

 

» KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
